Citation Nr: 9906678	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  98-00 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an earlier effective date for grant of service 
connection for diabetes mellitus, with impotence and 
peripheral vascular disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from November 1955 to July 
1976.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied the veteran's claim for an earlier effective 
date for grant of service connection for diabetes mellitus, 
with impotence and peripheral vascular disease.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  The veteran filed a claim of entitlement to service 
connection for diabetes mellitus in August 1976, within a 
year after service; this claim was denied by the RO in an 
August 1977 rating decision, and no appeal was perfected 
therefrom.  As such, this decision became final in accordance 
with applicable law.

3.  The veteran filed another claim of entitlement to service 
connection for diabetes mellitus in April 1986; this claim 
was also denied by the RO in correspondence to the veteran 
dated in July 1986, and no appeal was perfected therefrom.  
As such, this decision, too, became final in accordance with 
applicable law.

4.  On May 20, 1997, the RO received the veteran's third 
claim of entitlement to service connection for diabetes 
mellitus.  Based upon evidence obtained pursuant to this 
claim, the RO reopened the claim and granted service 
connection for diabetes mellitus, with impotence and 
peripheral vascular disease, in an August 1997 rating 
decision and assigned an effective date of May 20, 1997.



CONCLUSION OF LAW

An effective date earlier than May 20, 1997, for entitlement 
to service connection for diabetes mellitus, with impotence 
and peripheral vascular disease, is not warranted.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Controlling law and regulation provide that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application thereof.  See 
38 U.S.C.A. § 5110(a) (West 1991).  The effective date of VA 
disability compensation benefits for direct service 
connection is the day following separation from active 
service or the date entitlement arose if claim is received 
within one year after separation from service; otherwise, the 
effective date is the date of receipt of claim or date 
entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a),(b) (West 1991); 38 C.F.R. § 3.400.

Regulation provides that a claim is a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit.  See 38 C.F.R. §§ 3.151, 3.355 (1998).

II.  Factual Background

In August 1976, the RO received the veteran's initial claim 
of entitlement to service connection for diabetes mellitus.  
Pursuant to review of the veteran's service medical records, 
a VA outpatient treatment record, a private medical record, 
and the results of a February 1977 VA examination, the RO, in 
an August 1977 rating decision, denied the veteran's claim of 
service connection, stating that there was no diagnosis of 
diabetes in service and no diagnosis of diabetes upon VA 
examination.  The veteran was informed of the RO's decision 
that same month, and no appeal was perfected therefrom.

In April 1986, the veteran requested that the RO reopen his 
claim of entitlement to service connection for diabetes 
mellitus.  Pursuant to review of additional VA outpatient 
treatment records and upon response from one of the veteran's 
private physicians indicating that the veteran's chart was 
not available, the RO, in correspondence to the veteran dated 
in July 1986, confirmed and continued the prior denial of 
service connection, as none of the additional evidence 
provided a new factual basis for a grant of service 
connection for diabetes mellitus.

On May 20, 1997, the RO received the veteran's third claim of 
entitlement to service connection for diabetes.  The veteran 
also submitted missing portions of his service medical 
records, which indicated the presence of diabetes.  
Subsequently, pursuant to a June 1997 VA examination which 
showed that the veteran currently had diabetes mellitus, the 
RO, in an August 1997 rating decision, granted the veteran's 
claim and assigned an effective date of May 20, 1997.

III.  Analysis

The Board recognizes the veteran's contention that he is 
entitled to an effective date earlier than May 20, 1997, for 
a grant of service connection for diabetes mellitus, with 
impotence and peripheral vascular disease.  Also, the Board 
acknowledges the veteran's assertions that he was not 
responsible for the loss of portions of his service medical 
records, particularly those that documented in-service 
incurrence of diabetes.  However, the Board must adhere to 
established law and regulations in its determinations.  As 
such, the veteran's claim must be denied.

Specifically, while the record does, indeed, document the 
veteran's earlier claims of entitlement to service connection 
for diabetes, it also indicates that those two earlier claims 
were denied and that the veteran failed to file timely 
appeals as to those denials.  As such, those denials became 
final.  Additionally, the RO denied service connection for 
diabetes in both instances, stating that there was no 
diagnosis of diabetes in service and that there was no then-
current diagnosis of diabetes.  In this regard, then, the RO 
presented and addressed two entirely separate and distinct 
grounds for denying the veteran's first two claims of record.

Undoubtedly, the veteran's subsequent submission of portions 
of his service medical records documenting in-service 
diagnosis of diabetes mellitus worked to support his claim of 
entitlement to service connection.  However, the Board 
stresses that were it not also for the current diagnosis of 
diabetes mellitus provided by the June 1997 VA examination, 
the veteran's claim could once again have been denied by the 
RO.  Here, controlling law requires evidence of a current 
disability as provided by a medical diagnosis, evidence of 
in-service incurrence as provided by either lay or medical 
evidence, and a nexus between the service related disease and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1994).  As 
such, in effect, had the veteran's missing service medical 
records been of record prior to the veteran's third claim of 
entitlement to service connection, his claim still would have 
failed, absent competent medical evidence of a current 
disability (absent a current diagnosis of diabetes mellitus).  
Id.  Moreover, the service medical records reflect only an 
impression of questionable diabetes on one occasion and an 
impression of diabetes in 1972.  Subsequent records do 
reflect hyperglycemia but do not confirm a diagnosis of 
diabetes.  

Alternatively, with respect to diseases subject to 
presumptive service connection, of which diabetes mellitus is 
one, such diseases must manifest themselves to a compensable 
degree within a specified period of time.  See 38 C.F.R. 
§§ 3.307, 3.309(a) (1998).  Specifically as to diabetes 
mellitus, it must manifest itself to a compensable degree 
within one year after separation from service.  Id.  Here, 
the Board stresses that there was no clinical evidence of 
record of diabetes mellitus upon both VA examination and 
private medical examination in February 1977.  Indeed, there 
was no clinical evidence of diabetes found in the veteran's 
VA outpatient treatment records dated from January 1985 to 
March 1986, considered in connection with the veteran's 
second request for service connection.  In fact, it was not 
until the veteran's third claim of entitlement to service 
connection for diabetes mellitus that clinical evidence of 
record indicating the current presence of diabetes mellitus 
was incorporated into the veteran's claims file and 
considered by the RO.

It is argued that since diabetes is considered to be a 
"chronic" disease, under the law, 38 C.F.R. 3.309, that it 
must be presumed that it was chronic despite later 
examinations finding it not to be so.  It should be noted 
that there is not a firm diagnosis of diabetes in service but 
rather one of questionable diabetes and an impression of 
diabetes in 1972.  Subsequent records do not reflect that a 
diagnosis of diabetes was rendered.  Moreover, the 
presumption addresses whether a disability manifested to a 
requisite degree within the prescribed time limits is 
chronic, not whether such diseases are inherently chronic.  
Accordingly, coupled with the later examination findings 
which reflect only diabetes by history, it cannot be said 
that a firm diagnosis of diabetes was established.  

In light of the evidence, law, and development discussed 
above, the Board finds that an effective date earlier than 
May 20, 1997, for the grant of service connection for 
diabetes mellitus, with impotence and peripheral vascular 
disease, is not warranted.  Given that the veteran's claim 
was reopened after a final denial (two final denials, in 
fact), applicable regulation stipulates that the effective 
date shall not be earlier than the date of receipt of 
application thereof.  See 38 U.S.C.A. § 5110(a).  Further, as 
the RO previously denied the veteran's claims on two separate 
and distinct bases, that portions of the veteran's service 
medical records were missing when the RO considered and 
rejected the veteran's claims in August 1977 and in July 
1986, while unfortunate, is not dispositive in this instance.  
As discussed above, there was no clinical evidence of record 
that the veteran even currently had diabetes mellitus until 
1997, during his third attempt at being granted service 
connection.  As such, provisions found in 38 C.F.R. 
§§ 3.156(c) and 3.400 (q)(2) (1998) are not for application.


ORDER

Entitlement to an effective date earlier than May 20, 1997, 
for service connection for diabetes mellitus, with impotence 
and peripheral vascular disease, is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

- 7 -


- 5 -


